Citation Nr: 1402604	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  09-23 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for chronic prostatitis.

2. Entitlement to service connection for right uretal-vesical reflux resulting in right atrophic pyelonephritis, to include as aggravated by a service connected disability.


REPRESENTATION

Appellant represented by:	Paul Kachevsky, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

M. McBrine, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, that denied the Veteran's claim of entitlement to service connection for a urinary disorder, on the basis that new and material evidence had not been received sufficient to reopen the claim.  This claim was reopened and remanded in an October 2010 Board decision.  

In June 2010, the Veteran was provided with a videoconference hearing before a Veterans Law Judge who is no longer with the Board.  He was informed of this and indicated that he wished to be provided with an additional hearing.  As such, this issue was remanded in April 2012 in order that the Veteran could be scheduled for a further hearing.  That hearing was held in June 2012 at the RO before the undersigned Veterans Law Judge.  

In May 2013, this appeal was referred to a medical expert via a VHA opinion.  This opinion was obtained in July 2013, and this claim now returns to the VA for further adjudication.

Although the issue on appeal was characterized by the RO as service connection for right uretal-vesical reflux resulting in right atrophic pyelonephritis, the Board is expanding the appeal to include consideration of whether the Veteran is entitled to service connection for chronic prostatitis.  Indeed, the United States Court of Appeals for Veterans Claims (the Court) has determined that a claim cannot be limited to a single diagnosis alone, but must rather be considered a claim for any disorder that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of service connection for right uretal-vesical reflux resulting in right atrophic pyelonephritis, to include as aggravated by a service connected disability. addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his chronic prostatitis is related to symptoms experienced during service.


CONCLUSION OF LAW

The Veteran's prostatitis was incurred service.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board has reviewed both the Veteran's virtual and physical files in adjudication of this claim.

Stegall Considerations

As noted above, the Board previously reopened and remanded this claim in October 2010 and June 2012 for VA records, specifically for an examination with opinion to adequately address the etiology of the disabilities on appeal, as well as the scheduling of a Travel Board hearing.   The Veteran was provided with a VA examination as well as a VHA opinion, and hearing in June 2012, and his claim was readjudicated.  Thus, there is compliance with the Board's remand instructions, as to those issues being finally adjudicated in this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Furthermore, as one issue is being granted in this case, and one is being remanded, any further discussion of VCAA compliance is moot at this time.

Service Connection Law

The Veteran essentially claims that he incurred urinary dysfunction in service.  The Board finds that service connection is warranted for prostatitis, and the related issue of  right uretal-vesical reflux resulting in right atrophic pyelonephritis will be discussed in the remand below.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Taking into account all relevant evidence, the Board finds the evidence at least in equipoise as to the question of whether service connection is warranted for chronic prostatitis.  In this regard, the Board finds the evidence clearly shows that the Veteran was seen once in service with post mictruation dribble, and it was proposed to rule out prostatitis.  The July 2013 VHA opinion stated that the Veteran's separation examination indicated that the Veteran complained that he had a urethral discharge, and was treated for gonorrhea with a shot.  He was seen post service in March 1973 with complaints of urethral discharge.  The July 2013 opinion indicates that the Veteran most likely developed prostatitis because of either exposure to infected water or sexually transmitted disease, and that chronic prostatitis has stayed with him for a long time.  Considering the Veteran's diagnosis in service, his diagnosis shortly after service, and this opinion, the Board finds the evidence at least in equipoise as to the question of whether the Veteran contracted chronic prostatitis in service.  As such, the Board finds that the Veteran would be due the benefit of the doubt, and service connection is therefore warranted for prostatitis.


ORDER

Entitlement to service connection for prostatitis is warranted.


REMAND

As to the Veteran's claim of entitlement to service connection for right uretal-vesical reflux resulting in right atrophic pyelonephritis, to include as aggravated by a service connected disability, the Board finds that further development is warranted.  

This claim was previously remanded in order that an opinion might be obtained as to the question of whether the Veteran had any kidney disorder related to service.  A July 2013 VHA opinion was also obtained, which indicated that the Veteran's vesicoureteral reflux was due to a congenital defect called congenital renal dysmorphism unrelated to, and not aggravated by, service.

However, in correspondence recently received at the Board, the Veteran's agent indicated that he wished for the Board to consider a new theory of entitlement, specifically, service connection for this kidney disorder as aggravated by the Veteran's prostatitis.  The VHA opinion does not suggest any connection between these two conditions, however, given the representative's contention and the complexity of the issue, the Board finds that this issue should be remanded in order that the Veteran might be provided with an opinion that directly addresses whether the Veteran's now service connected prostatitis has aggravated his right kidney condition.


Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran and his representative with a VCAA letter that explains the legal requirements for secondary service connection, including aggravation.

2. Please send the Veteran's claims file to an appropriate VA specialist.  Ask the physician to review the Veteran's claims file, and to render an opinion as to whether it is as least as likely as not that the Veteran's service connected prostatitis is related to his kidney disability, to include whether his prostatitis has permanently aggravated his kidney disability.  Please provide reasons and bases for any opinion offered.  If the physician requires any further development to render his opinion, to include the scheduling of a physical examination, that development should be undertaken.

3. Then, after ensuring any other necessary development has been completed, the RO must readjudicate the Veteran's claim.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


